DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/656,162 filed on January 4, 2022. Claims 1, 5 and 6 are currently amended. Claims 1-15 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 5 and 6 has overcome the rejection of Claims 1-15 under 35 U.S.C. 103 set forth in the Final Office Action mailed October 4, 2021. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “a matching degree” recited in lines 28-29 should be “a degree or matching”, and the term “a plurality of attribute value ranges” recited in line 36 should be “the plurality of scenario attribute value ranges”, respectively;
regarding Claim 5, the term “a matching degree” recited in lines 30-31 should be “a degree or matching”, and the term “a plurality of attribute value ranges” recited in line 38 should be “the plurality of scenario attribute value ranges”, respectively; and
regarding Claim 6, the term “a matching degree” recited in lines 30-31 should be “a degree or matching”, and the term “a plurality of attribute value ranges” recited in line 38 should be “the plurality of scenario attribute value ranges”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a matching degree of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values that are in the plurality of scenario attribute values and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and a plurality of attribute value ranges in each scenario model” in lines 27-36. It is unclear what is meant by “that are in the plurality of attribute values” recited in line 32 and which scenario attribute values “the plurality of scenario attribute values” refer back to, rendering the claim indefinite.
Dependent Claims 2-4 and 7-9 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.


Additionally, Claim 2 recites the limitation “wherein each of the plurality of scenario models corresponds to a corresponding attribute list of a plurality of attribute lists, and each of the plurality of attribute lists comprises a plurality of scenario attribute value ranges” in lines 1-3. This limitation is duplicative of the limitation recited in lines 22-23 of Claim 1. It is unclear whether a distinction should be drawn between “a corresponding attribute list”, “a plurality of attribute lists” and “a plurality of scenario attribute value ranges” recited in Claim 2 and the same terms recited in Claim 1, rendering the claim indefinite.
Insofar as the Claim 1 appears to have been amended to include the limitations of Claim 2 along with a narrower limitation defining “the selecting”, the Examiner suggests cancelling Claim 2 to overcome the rejection.

Additionally, Claim 4 recites the limitation “wherein the energy conservation condition in at least one of the plurality of energy conservation rules comprises the time segment in the time period determined based on the at least one of the plurality of scenario attribute values” in lines 1-4. There is insufficient antecedent basis for the terms “the energy conservation condition”, “the time segment”, “the time period” and “the at least one of the plurality of scenario attribute values” in the claims.

Insofar as it recites similar claim elements, Claim 5 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 10-12 are rejected for the reasons presented above with respect to rejected Claim 5 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 6 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 13-15 are rejected for the reasons presented above with respect to rejected Claim 6 in view of their dependence thereon.

Additionally, Claim 7 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a Power over Ethernet (PoE) port” in lines 1-3. There is insufficient antecedent basis for the terms “the configuring of the energy state” and “the at least one port of the network device” in the claims.

Additionally, Claim 8 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a data communications port” in lines 1-3. There is insufficient antecedent basis for the terms “the configuring of the energy state” and “the at least one port of the network device” in the claims.

Additionally, Claim 9 recites the limitation “wherein the configuring of the energy state of the at least one port of the network device comprises centralizing 

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 7.

Additionally, Claim 11 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises disabling or enabling a data communications port” in lines 1-2. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports” in the claims.

Additionally, Claim 12 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises centralizing network traffic through one port and disabling at least another port” in lines 1-3. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports” in the claims.

Additionally, Claim 13 recites the limitation “wherein the centralizing the traffic at some nodes and ports comprises disabling or enabling a Power over Ethernet (PoE) port” in lines 1-2. There is insufficient antecedent basis for the term “the centralizing the traffic at some nodes and ports” in the claims.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 11.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 12.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of Claim 2 are duplicative of limitations added to Claim 1 by the current amendment, except that “the selecting” is defined by the limitation in Claim 1 is more narrow than “the selecting” as defined by the limitation of Claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karkera et al., Pub. No. WO 2015/082204 A1, hereby “Karkera”, in view of Sukumaran et al., Pub. No. US 2018/0270751 A1, hereby “Sukumaran”, in further view of Berg-Sonne et al., Pub. No. US 2013/0226320 A1, hereby “Berg-Sonne”.

Regarding Claim 1, Karkera discloses “An energy conservation management method (Karkera paragraph 5: a method for reducing energy consumption of small cell devices), wherein the method comprises:
selecting, by a policy server, a target scenario model from a plurality of scenario models based on a plurality of scenario attribute values of a target network, wherein at least one of the plurality of scenario attribute values is an attribute value of a scenario attribute related to a network power consumption of the target network (Karkera figs. 1 and 2 and paragraphs 21, 26, 45-49, 53-57 and 69: prediction system 106 predicts a usage state, i.e., a target scenario model, from a plurality of usage states, e.g., low, medium and high, of a cluster of small cell devices 110, i.e., a target network, for a given time interval based on the usage pattern of the small cell devices and a plurality of prediction parameters, i.e., a plurality of scenario attribute values, the plurality of prediction values including device parameters related to the radio resource control (RRC) of the small cell devices, i.e., a value of a scenario attribute related to a network power consumption of the target network), and the at least one of the plurality of scenario attribute values comprises:
a plurality of attribute values of a corresponding scenario attribute, wherein each of the plurality of attribute values is collected at a different time from other attribute values of the plurality of attribute values (Karkera paragraphs 17, 21, 45-49 and 67: performance management (PM) data is received from the small cell devices 110, the PM data including data indicative of information relating to usage patterns of the small cell devices 110 with respect to time); and
configuring, by the policy server, a network device in the target network based on... an energy conservation policy of the target scenario model... (Karkera figs. 1 and 2 and paragraphs 58-59 and 70: device management system 104 generates a signal for the small cell devices 110 based on the predicted usage state, where the signal is indicative of an action to be taken on the small cell devices to reduce energy consumption, such as enable an inactive mode, i.e., the small cell devices are configured to reduce energy consumption based on the predicted usage state – while not explicitly recited, an energy conservation policy is implied by the control of the small cell devices to reduce energy consumption based on the predicted usage state).”
However, while Karkera discloses that the actions taken based on the predicted usage state are part of a control strategy to reduce energy consumption, i.e., an energy conservation policy (see Karkera at least paragraphs 14, 24, 58-59 and 70), Karkera does not explicitly disclose “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model (emphasis added)”.
Sukumaran discloses “configuring, by the policy server, a network device in the target network based on a plurality of energy conservation rules included in an energy conservation policy of the target scenario model (Sukumaran figs. 1, 5 and 7 and paragraphs 19-20, 26, 44 and 52-54: RAN device 540 is controlled by rule component 546 to enter a reduced power state, i.e., an energy conservation action, based on the satisfaction of the conditions of one or more rules, the conditions including RAN device class or device type, time of day and location conditions, the wherein the rules may be provided by a centralized controller as part of a control strategy to reduce power consumption of RAN devices in system 100, i.e., an energy conservation policy).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera to implement the control strategy based on the predicted usage state as a set of rules having trigger conditions and associated actions as taught by Sukumaran because doing so constitutes applying a known technique (implementation of a power control strategy as a set of rules) to known devices and/or methods (a method for reducing energy consumption of small cell devices) ready for improvement to yield predictable and desirable results (controlling the energy consumption of the small cell devices). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Karkera discloses predicting a usage state of a plurality of small cell devices from a plurality of usage states based on a usage pattern and a plurality of prediction parameters (Karkera figs. 1 and 2 and paragraphs 21, 26, 45-49, 53-57 and 69), the combination of Karkera and Sukumaran does not explicitly disclose “wherein each of the plurality of scenario models corresponds to a corresponding 
the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a matching degree of the target scenario model is determined based on a quantity of matched attribute values of the target scenario model, and the quantity of matched attribute values of the target scenario model is a quantity of scenario attribute values that are in the plurality of scenario attribute values and that fall within a corresponding scenario attribute value range in an attribute list of the target scenario model, wherein the degree of matching when selecting the target scenario model from the plurality of scenario models means a degree of matching between the plurality of scenario attribute values of the target network and a plurality of attribute value ranges in each scenario model.”
In a related field of endeavor, Berg-Sonne discloses “wherein each of the plurality of scenario models corresponds to a corresponding attribute list of a plurality of attribute lists, and each of the plurality of attribute lists comprises a plurality of scenario attribute value ranges (Berg-Sonne paragraphs 198, 201-202 and 208-229: each of a plurality of occupancy patterns is associated with a plurality of time interval characteristics); and
the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
(Berg-Sonne figs. 8 and 13 and paragraphs 10-15, 227-235 and 255-258: in an automated facilities management system, a best match pattern is determined by matching average sensor values for the current time interval against all patterns having similar characteristics, counting the number of times a particular pattern is the best match for a characteristic of the time interval, each of the pattern characteristics having a range of sensor values, and selecting the pattern that has the highest count as being the best match pattern for the given time interval).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to predict a usage state from the plurality of usage states by comparing the current performance management data and prediction parameters against historical characteristics associated with each of the plurality of usage states to determine a usage state that is a best match as taught by Berg-Sonne because doing so constitutes applying a known technique (identifying a pattern that has the most matching characteristics as a best match) to known devices and/or methods (a method for reducing energy consumption of small cell devices) ready for improvement to yield predictable and desirable results (predicting the usage state based on current measurements). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
Additionally, Berg-Sonne discloses “wherein each of the plurality of scenario models corresponds to a corresponding attribute list of a plurality of attribute lists, and each of the plurality of attribute lists comprises a plurality of scenario attribute value ranges (Berg-Sonne paragraphs 198, 201-202 and 208-229: each of a plurality of occupancy patterns is associated with a plurality of time interval characteristics); and
the selecting the target scenario model from the plurality of scenario models based on the plurality of scenario attribute values of the target network comprises:
selecting, as the target scenario model from the plurality of scenario models, a scenario model having a maximum degree of matching with the target network, wherein a degree of matching the target scenario model is determined based on a quantity of scenario attribute values of the plurality of scenario attribute values of the target network within a corresponding scenario attribute value range of the plurality of scenario attribute value ranges in the corresponding attribute list of the plurality of attribute lists of the target scenario model (Berg-Sonne figs. 8 and 13 and paragraphs 15, 227-235 and 255-257: a default occupancy pattern is selected from the plurality of patterns for a given time interval wherein the selection is made by comparing characteristics associated with each pattern with sensor data for each historical time interval, counting the number of times a particular pattern is the best match for a characteristic of the time interval, and selecting the pattern that has the highest count as being the best match for the given time interval).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran, to predict a usage state from the plurality of usage states by comparing the current performance management data and prediction parameters against historical characteristics associated with each of the plurality of usage states to determine a usage state that is a best match as taught by Berg-Sonne for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
Additionally, Karkera discloses “wherein a plurality of scenario attributes corresponds to the plurality of scenario attribute values, wherein the plurality of scenario attribute values include at least one or more of: the network power consumption of the target network, a quantity of terminals accessing the target network, a traffic of the target network, or a quantity of the network devices installed in each sub-area of a coverage area of the target network (Karkera paragraphs 16-17, 21, 45 and 55: performance measurement (PM) data collected from the small cell devices 110 may include number of active calls and a number of connected cellular devices).”

Regarding Claim 4, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
Additionally, Sukumaran discloses “wherein the energy conservation condition in at least one of the plurality of energy conservation rules comprises the time segment in the time period determined based on the at least one of the plurality of scenario attribute values (Sukumaran paragraphs 19-20, 44 and 50: the conditions, including the time of day conditions of the rules are learned based supplementary data and/or historical use data indicating usage patterns of a RAN device at particular location and time of day, i.e., a plurality of scenario attribute values).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera to implement the control strategy based on the predicted usage state as a set of rules having trigger conditions and associated actions as taught by Sukumaran for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 5 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Karkera discloses “A policy server (Karkera fig. 1 and paragraphs 31-34: a computing system implementing functionalities of device management system 104 and prediction system 106 of energy consumption management system (ECM) 102), wherein the policy server comprises:
a memory configured to store computer executable instructions (Karkera fig. 1 and paragraph 37: memory 118 and 136), and 
(Karkera fig. 1 and paragraph 37: processor 114 and 132)”.

	
Insofar as it recites similar claim elements, Claim 6 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Karkera discloses “A computer program product, comprising a non- transitory, computer-readable storage medium containing instructions therein... (Karkera fig. 1 and paragraphs 31-34 and 41-42: a computer-readable medium comprising programs or coded instructions implementing energy consumption management system (ECM) 102)”.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Karkera, Sukumaran and Berg-Sonne in further view of Kaag, Pub. No. US 2018/0248756 A1.

Regarding Claim 7, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
However, while Sukumaran discloses managing the energy consumption of network devices using a set of rules having trigger conditions and associated actions (Sukumaran paragraphs 19-20, 26, 44 and 52-54), the combination of Karkera, Sukumaran and Berg-Sonne does not explicitly disclose “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a Power over Ethernet (PoE) port.”
Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a Power over Ethernet (PoE) port (Kaag paragraphs 5, 12, 17, 47 and 74-75: the configured ports may be POE ports).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran and Berg-Sonne, to configure the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag. One of ordinary skill in the art would have been motivated to combine configuring the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state to achieve additional energy savings (Kaag paragraph 23).

Regarding Claim 8, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
However, while Sukumaran discloses managing the energy consumption of network devices using a set of rules having trigger conditions and associated actions (Sukumaran paragraphs 19-20, 26, 44 and 52-54), the combination of Karkera, Sukumaran and Berg-Sonne does not explicitly disclose “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or enabling a data communications port.”
In the same field of endeavor, Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises disabling or (Kaag paragraphs 12, 17, 30, 47 and 74-75: the configured ports are data ports).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran and Berg-Sonne, to configure the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag. One of ordinary skill in the art would have been motivated to combine configuring the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state to achieve additional energy savings (Kaag paragraph 23).

Regarding Claim 9, the combination of Karkera, Sukumaran and Berg-Sonne discloses all of the limitations of Claim 1.
However, while Sukumaran discloses managing the energy consumption of network devices using a set of rules having trigger conditions and associated actions (Sukumaran paragraphs 19-20, 26, 44 and 52-54), the combination of Karkera, Sukumaran and Berg-Sonne does not explicitly disclose “wherein the configuring of the energy state of the at least one port of the network device comprises centralizing network traffic through one port and disabling at least another port”
In the same field of endeavor, Kaag discloses “wherein the configuring of the energy state of the at least one port of the network device comprises centralizing network traffic through one port and disabling at least another port (Kaag figs. 5A-5C and paragraphs 17, 23, 30-36, 47, 73-78 and 87: based on one or more control scenes, i.e., a set of rules having one or more conditions and associated actions, management system 200 may configure data ports of one or more data switches S1-S11 to provide an optimal communication path through the network while controlling other data ports to enter a power saving mode, i.e., to centralize traffic at some ports and release other ports).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Karkera, as modified by Sukumaran and Berg-Sonne, to configure the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state as taught by Kaag. One of ordinary skill in the art would have been motivated to combine configuring the ports of one or more switches in the network to provide an optimal communication path based on the predicted usage state to achieve additional energy savings (Kaag paragraph 23).

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 9.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 8.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 9.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449